In the

          United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
 
No. 15‐2825 
CINCINNATI INSURANCE COMPANY, 
                                                             Plaintiff‐Appellee, 

                                                    v. 

H.D. SMITH, L.L.C., 
                                                          Defendant‐Appellant. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                          Central District of Illinois. 
                   No. 3:12‐cv‐3289 — Richard Mills, Judge. 
                                  ____________________ 

            ARGUED APRIL 11, 2016 — DECIDED JULY 19, 2016 
                      ____________________ 
       
  Before  BAUER  and  WILLIAMS,  Circuit  Judges,  and 
ADELMAN, District Judge.* 
   WILLIAMS,  Circuit  Judge.  According  to  West  Virginia,  it 
faces  an “epidemic  of prescription drug abuse” that costs  it 
hundreds of millions of dollars every year. Seeking some re‐

                                                 
      * Of the Eastern District of Wisconsin, sitting by designation. 
2                                                        No. 15‐2825 

lief,  the  state  sued  pharmaceutical  distributors,  asserting  a 
variety  of  legal  claims.  One  of  the  distributors,  H.D.  Smith, 
asked  its  insurer,  Cincinnati  Insurance  Company,  to  defend 
the  suit. Instead Cincinnati  filed  this  suit  seeking  a  declara‐
tion that its policy does not cover the suit filed by West Vir‐
ginia. The district court agreed with Cincinnati and granted 
its motion for summary judgment. But the plain language of 
the policy requires Cincinnati to defend a suit brought by a 
plaintiff to recover money paid to care for someone who was 
injured by H.D. Smith. West Virginia’s suit fits that descrip‐
tion so we reverse. 
                       I. BACKGROUND 
    West Virginia sued H.D. Smith and other pharmaceutical 
distributors,  seeking  to  hold  them  liable  for  contributing  to 
the  state’s  epidemic  of  prescription  drug  abuse.  The  com‐
plaint  alleged  that  certain  pharmacies—pejoratively  called 
“pill  mills”—knowingly  provided  citizens  with  hydroco‐
done, oxycodone, codeine, and other prescription drugs, not 
for  legitimate  medical  uses  but  to  fuel  and  profit  from  the 
citizens’ addictions. The pharmacies ordered the drugs from 
the defendant distributors in huge  quantities—quantities  so 
large  that  West  Virginia  contends  the  distributors  should 
have known the drugs would be used for illicit and destruc‐
tive purposes. West Virginia alleged that the defendant dis‐
tributors “acted negligently, recklessly, and in contravention 
of  West  Virginia  law,”  and  cost  the  state  hundreds  of  mil‐
lions of dollars every year. Among other things, that money 
was spent caring for drug‐addicted West Virginians who suf‐
fer drug‐related injuries and cannot pay for their own care. 
   At  relevant  times,  H.D.  Smith  was  covered  by  a  general 
commercial  liability  insurance  policy  issued  by  Cincinnati 
No. 15‐2825                                                                     3 

Insurance  Company.  Under  the  policy,  Cincinnati  agreed  to 
cover  damages  that  H.D.  Smith  became  legally  obligated  to 
pay “because of bodily injury.” Cincinnati also agreed to de‐
fend H.D. Smith against any suit seeking such damages. The 
policy  defines  “bodily  injury”  as  “bodily  injury,  sickness  or 
disease  sustained  by  a  person,  including  death  resulting 
from  any  of  these  at  any  time.”  And  “damages  because  of 
bodily  injury”  include  “damages  claimed  by  any  person  or 
organization  for  care,  loss  of  services  or  death  resulting  at 
any time from the bodily injury.”1  
    H.D.  Smith  asked  Cincinnati  to  defend  the  suit  brought 
by  West  Virginia,  but  Cincinnati  refused.  Cincinnati  filed 
suit in federal court, seeking a declaration that its policy did 
not  cover  West  Virginia’s  suit.  Granting  Cincinnati’s  motion 
for summary judgment, the district court held that West Vir‐
ginia’s suit did not seek damages “because of bodily injury.” 
H.D. Smith appeals. 
                                         II. ANALYSIS 
    The issue is contract interpretation and the posture is an 
appeal of summary judgment, so our review is de novo. Ko‐
ransky,  Bouwer  &  Poracky,  P.C.  v.  Bar  Plan  Mut.  Ins.  Co.,  712 
F.3d 336, 341 (7th Cir. 2013); BASF AG v. Great Am. Assur. Co., 
522 F.3d 813, 818 (7th Cir. 2008). The parties agree that their 
contract is governed by Illinois law—H.D. Smith is based in 
Illinois—so we apply that substantive law. See Koransky, 712 
F.3d at 341. 


                                                 
     1  The  policy  requires  that  the  injury  be  caused  by  an  “occurrence” 

that takes place in the “coverage territory” during the policy period, but 
these requirements are not at issue on appeal. 
4                                                          No. 15‐2825 

    Our job is to “compare the allegations in the underlying 
complaint  to  the  policy  language  in  order  to  determine 
whether the insurer’s duty to defend has arisen.” Gen. Agents 
Ins. Co. of Am., Inc. v. Midwest Sporting Goods Co., 828 N.E.2d 
1092, 1098 (Ill. 2005). We must “liberally constru[e]” the alle‐
gations “in favor of the insured.” Id. And because the duty to 
defend  is  “much  broader”  than  the  duty  to  indemnify,  we 
will hold that a duty to defend exists “unless it is clear from 
the  face  of  the  underlying  complaint”  that  the  case  is  not 
“within  or  potentially  within  the  insured’s  policy  coverage.” 
Id. (emphasis added). Importantly, “if several theories of re‐
covery  are  alleged  in  the  underlying  complaint  against  the 
insured, the insurer’s duty to defend arises even if only one 
of several theories is within the potential coverage of the pol‐
icy.” Id.  
    The  policy  that  Cincinnati  issued  to  H.D.  Smith  covers 
suits seeking damages “because of bodily injury.” Such a poli‐
cy  provides  broader  coverage  than  one  that  covers  only 
damages  “for  bodily  injury.”  Medmarc  Cas.  Ins.  Co.  v.  Avent 
Am.,  Inc.,  612  F.3d  607,  616  (7th  Cir.  2010)  (applying  Illinois 
law). We explained that result with the following example: 
        [A]n  individual  has  automobile  insurance;  the 
        insured individual caused an accident in which 
        another  individual  became  paralyzed;  the 
        paralyzed  individual  sues  the  insured  driver 
        only  for  the  cost  of  making  his  house  wheel‐
        chair accessible, not for his physical injuries. If 
        the  insured  driver  had  a  policy  that  only  cov‐
        ered  damages  “for  bodily  injury”  it  would  be 
        reasonable  to  conclude  that  the  damages 
        sought in the example do not fall within the in‐
No. 15‐2825                                                         5 

       surer’s duty. However, if the insurance contract 
       provides for damages “because of  bodily inju‐
       ry” then  the  insurer  would  have  a  duty to de‐
       fend and indemnify in this situation. Id.  
    Here,  West  Virginia  alleged  that  its  citizens  suffered 
bodily  injuries  and  the  state  spent  money  caring  for  those 
injuries—money that the state seeks in damages. On its face, 
West  Virginia’s  suit  appears  to  be  covered  by  Cincinnati’s 
policy. Cincinnati argues to the contrary, stressing that West 
Virginia seeks its own damages, not damages on behalf of its 
citizens. But so what? Cincinnati’s argument is untethered to 
any  language  in  the  policy. At  oral  argument,  we  discussed 
the  following  example.  Suppose  a  West  Virginian  suffers 
bodily injury due to his drug addiction and sues H.D. Smith 
for negligence. Cincinnati’s counsel acknowledged that such 
a suit would be covered by its policy. Now suppose that the 
injured citizen’s mother spent her own money to care for her 
son’s  injuries.  Cincinnati’s  counsel  acknowledged  that  her 
suit  would  be  covered  too—remember  the  policy  covers 
“damages claimed by any person or organization for care … 
resulting … from the bodily injury.”  
    The  mother’s  suit  is  covered  even  though  she  seeks  her 
own damages (the money she spent to care for her son), not 
damages on behalf of her son (such as his pain and suffering 
or  money  he  lost  because  he  missed  work).  Legally,  the  re‐
sult is no different merely because the plaintiff is a state in‐
stead  of  a  mother.  Cincinnati’s  lawyer  acknowledged  as 
much  but  argued  this  case  is  different  in  fact  because  West 
Virginia does not actually seek reimbursement for money it 
spent because of its citizens’ injuries. Cincinnati argues—and 
the district court held—that this suit is like Medmarc, where 
6                                                      No. 15‐2825 

we held that no duty to defend arose. But Medmarc is readily 
distinguishable. In that case, the insured party sold baby bot‐
tles  and  similar  consumer  products.  When  buyers  learned 
that  the  products  contained  a  dangerous  chemical,  they  re‐
fused to use them. The buyers filed suit, complaining about 
the  money  they  wasted  by  buying  unusable  products.  But 
importantly, “the plaintiffs never allege[d] that they or their 
children ever used the products or were actually exposed to 
the  [harmful  chemical].”  612  F.3d  at  610.  In  other  words, 
there was “no claim of bodily injury in any form.” Id. at 616. 
    West Virginia’s complaint is quite different. The state al‐
leges  that  H.D.  Smith  negligently  distributed  drugs  that 
were “consumed by persons then residing in West Virginia.” 
In  so  doing,  H.D.  Smith  “interfered  with  the  right  of  West 
Virginians  to  be  free from unwarranted injuries,  addictions, 
diseases  and  sicknesses.”  H.D.  Smith’s  actions  caused  West 
Virginia  to  spend  money  “addressing  and  combating  the 
prescription drug abuse epidemic.” In particular, “[h]ospital 
services … are being consumed by persons with prescription 
drug abuse issues,” many of whom “have no medical insur‐
ance  coverage.”  So  the  state  has  incurred  “excessive  costs 
related  to  diagnosis,  treatment  and  cure  of  addiction,”  and 
has  “provide[d]  necessary  medical  care,  facilities,  and  ser‐
vices for treatment of citizens” who cannot afford their own 
care.  West  Virginia  seeks  reimbursement  of  such  “damages 
and losses sustained as the proximate result” of H.D. Smith’s 
negligence.  
    To be sure, West Virginia asserts numerous legal theories 
and seeks a variety of remedies, but the duty to defend aris‐
es “even if only one of several theories is within the potential 
coverage  of  the  policy.”  Midwest  Sporting  Goods,  828  N.E.2d 
No. 15‐2825                                                     7 

at  1098  (Ill.  2005).  Given  West  Virginia’s  allegations  de‐
scribed above, Cincinnati has a duty to defend H.D. Smith. 
                      III. CONCLUSION 
   We REVERSE the judgment of the district court.